           Case 3:18-cv-00425-HDM-CLB Document 30 Filed 08/10/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                                 ***
4
      GUSTAVO ALVIZAR,                                 Case No. 3:18-cv-00425-HDM-CLB
5
            Petitioner,
6
            v.                                         ORDER
7
      STATE OF NEVADA, et al.,
8
            Respondents.
9

10

11          In this habeas corpus action, the Court denied the habeas corpus petition of
12   Gustavo Alvizar on June 29, 2020 (ECF No. 27), and judgment was entered the same
13   date (ECF No. 28). The Court denied Alvizar a certificate of appealability. See Order
14   entered June 29, 2020 (ECF No. 27). Any notice of appeal by Alvizar was then due on
15   July 29, 2020. See Rule of Appellate Procedure 4(a)(1) (30 days to file notice of
16   appeal).
17          On July 31, 2020, the Court received from Alvizar a letter (ECF No. 29), dated
18   July 23, 2020, indicating his intention to appeal, and requesting instruction how to do so.
19   The Court treats Alvizar’s July 23, 2020, letter as a notice of appeal. Furthermore, the
20   Court determines that Alvizar, who is incarcerated in Arizona, must have presented the
21   letter for filing at the prison where he is incarcerated before the July 29, 2020, deadline
22   for filing a notice of appeal, and, under the prison mailbox rule, his notice of appeal is
23   timely. See Houston v. Lack, 487 U.S. 266, 270–71 (1988).
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   1
           Case 3:18-cv-00425-HDM-CLB Document 30 Filed 08/10/20 Page 2 of 2




1           IT IS THEREFORE HEREBY ORDERED that the Clerk of the Court is directed to

2    treat Petitioner’s July 31, 2020, filing (ECF No. 29) as a timely notice of appeal, and

3    process his appeal accordingly.

4

5           DATED THIS ___         August
                       10thday of ______________________, 2020.
6

7
                                                      HOWARD D. McKIBBEN,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
